Slip Op. 07- 81

           UNITED STATES COURT OF INTERNATIONAL TRADE



ROCKWELL AUTOMATION, INC.
f/k/a ROCKWELL AUTOMATION/
ALLEN-BRADLEY CO., LLC,

                 Plaintiff,

          v.                        Before: Richard K. Eaton, judge

UNITED STATES,                      Court No. 03-00007

                 Defendant.


                               JUDGMENT

     Upon consideration of the parties' response to the court's
Opinion and Order of May 7, 2007 (Slip Op. 07-67), it is hereby
     ORDERED that the subject merchandise identified on the
commercial invoices as "short body timer" model numbers 700-
HR52TA17B; 700-HR52TU243; 700-HRC12TA173; 700-HRC12TU24B; 700-
HRM12TU24B and 700-HRM12TA17B is classified under Harmonized
Tariff Schedule of the united States ("HTSUS") subheading
8536.49.00; and it is further
     ORDERED that the U.S. Customs and Border Protection shall
re-liquidate the subject entries reflecting that the above-listed
short body timers be classified under HTSUS subheading 8536.49.00
and pay refunds to plaintiff, together with interest as provided
by law.




                                          ISI    Richard K. Eaton
Dated:    May 22, 2007                               Judge
          New York, New York